Exhibit 10.24




July 15, 2009






Mr. David R. Milligan
Senior Vice President
West Bank
1601 22nd Street
West Des Moines, IA 50266
 


 

 
Re:
Employment as Interim Chief Executive Officer of West Bancorporation, Inc.



Dear David:


On behalf of the Board of Directors of West Bancorporation, Inc. (the
“Company”), I am pleased to offer you employment with the Company as its Interim
Chief Executive Officer.


1.  Your employment by the Company will commence July 15, 2009 (the “Effective
Date”).


2.  As Interim Chief Executive Officer, you will report to the Board of
Directors of the Company (the “Board”), and perform the duties customarily
associated with such position, including such specific duties as the Board may
from time to time assign to you. You will be expected to perform faithfully and
loyally and to the best of your abilities the duties assigned to you and to
devote your full business time, attention and effort to the affairs of the
Company and its subsidiaries, and use your reasonable best efforts to promote
the interests of the Company and its subsidiaries.


3.  Your base salary will be paid, in accordance with the Company’s regular
payroll practices, at an annual rate of $250,000 (less any withholdings and
deductions required by law or authorized by you).


4.  You will be entitled to those employee benefits and perquisites which the
Company from time to time generally makes available to its executive officers
(“Benefits”).  The Company reserves the right to modify, amend, suspend, or
terminate any or all such employee benefit plans and policies at any time.  At
the time you cease to be an employee of West Bancorporation, Inc. or West Bank,
you shall be entitled to the same retiree health insurance benefit that you had
before you rejoined West Bank as an employee in March 2009.


5.  You will be reimbursed for all proper and reasonable expenses incurred by
you in the performance of your duties in accordance with the policies of the
Company.


6.  Your employment by the Company will terminate following the appointment by
the Board of a new Chief Executive Officer, and at the request of the Board you
will be expected to cooperate in the transition of your duties and
responsibilities to the new Chief Executive Officer.


7.  Subject to the approval of the Company’s Board of Directors, you will be
appointed to serve on the Executive Committee of the Board.  Subject to the
approval of the West Bank Board of Directors, you will be appointed to serve as
Chairman and Chief Executive Officer of West Bank.
 

--------------------------------------------------------------------------------


 

 
8.  From and after the Effective Date and through and including the date that is
one year after the effective date of your termination of employment, you will
not do any of the following, directly or indirectly, without the prior written
consent of the Board:


 
(a)
directly or indirectly (whether as owner, stockholder, director, officer,
employee, principal, agent, consultant, independent contractor, partner or
otherwise) own, manage, operate, control, or otherwise carry on a business in
competition with the business conducted by the Company or any subsidiary of the
Company; or



 
(b)
directly or indirectly attempt to induce any employee of the Company or a
subsidiary of the Company to terminate or abandon his or her employment for any
purpose whatsoever or any attempt directly or indirectly to solicit the trade or
business of any current customer, supplier or partner of the Company; or



 
(c)
directly or indirectly engage in any activity which is contrary, inimical or
harmful to the interests of the Company, including but not limited to (i)
violations of Company policies or (ii) disclosure or misuse of any confidential
information or trade secrets of the Company or a subsidiary of the Company.



You acknowledge that any breach of this Section will result in serious and
irreparable injury to the Company for which the Company cannot be adequately
compensated by monetary damages alone. You agree, therefore, that, in addition
to any other remedy the Company may have, the Company will be entitled to seek
both preliminary and permanent injunctive relief (to the extent permitted by
law) without the necessity of proving actual damages and/or the posting of a
bond.


9.  During your employment with the Company as Interim Chief Executive Officer,
you will not earn any fees for your service on the Board. You may engage in
charitable, civic or community activities and, with the prior approval of the
Board, may serve as a director of any other business corporation, provided that
such activities or service does not interfere with your duties to the Company or
violate the terms of any of the covenants contained in this letter agreement.


10.  This letter agreement constitutes the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or between
the parties, written or oral, which may have related in any manner to the
subject matter hereof.


11.  No provision of this letter agreement may be modified or waived unless such
modification or waiver is agreed to in writing and signed by you and by a member
of the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
letter agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Failure by you or the Company to insist upon strict compliance
with any provision of this letter agreement or to assert any right which you or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this letter agreement.


12.  The interpretation, construction and performance of this letter agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Iowa without regard to the principle of conflicts of laws.
The invalidity or enforceability of any provision of this letter agreement shall
not affect the validity or enforceability of any of the other provisions of this
letter agreement, which other provisions shall remain in full force and effect.


13.  Please note that the purpose of this letter is merely to describe the terms
of your employment. This letter does not create any contract for or right to
continued employment for any specific period of time. Your employment with the
Company at all times will be “at will.” This means that either you or the
Company may end your employment at any time for any or no reason by providing
written notice of termination.
 

--------------------------------------------------------------------------------


 

 
The Board is deeply appreciative of your agreement to serve in this interim
position. To indicate your acceptance, please sign this letter in the space
below and return it to me.





 
Very truly yours,
         
/s/ Jack Wahlig
 
Jack Wahlig
 
Chairman, Board of Directors
 
West Bancorporation, Inc.





AGREED TO AND ACCEPTED BY:




/s/ David R. Milligan
David R. Milligan
Dated:  July 15, 2009